Case 1:19-cv-00734-WS-N Document 16 Filed 01/08/20 Page 1 of 1               PageID #: 87




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

  LOTTIE THOMPSON,                              )
                                                )
         Plaintiff,                             )
                                                )
  v.                                            ) CIVIL ACTION 19-0734-WS-N
                                                )
  DIXIE PRIDE, INC.,                            )
                                                )
         Defendant.                             )

                                            ORDER
         The parties have notified the Court that this action has settled. (Doc. 15).
  Accordingly, this action is dismissed with prejudice from the active docket of the
  Court, provided that any party may reinstate the action within thirty days from the
  date of entry of this order if the settlement agreement documentation is not
  consummated.
         No further order shall be forthcoming from the Court except upon
  application by any party for final judgment as prescribed by Federal Rule of Civil
  Procedure 58.


         DONE and ORDERED this 8th day of January, 2020.


                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE
